Case 0:19-cv-60326-BB Document 24 Entered on FLSD Docket 05/06/2019 Page 1 of 3


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-60326-BLOOM/Reid

 RODERICK D. LOCKHART,

        Plaintiff,
 v.

 OFFICER LEBRON,

       Defendant.
 __________________________________/

                          ORDER ADOPTING IN PART
              MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        THIS CAUSE is before the Court upon the Report and Recommendation of Magistrate

 Judge Reid (the “Report”). See ECF No. [21]. This action was previously referred to the

 Honorable Lisette M. Reid for a Report and Recommendation on any dispositive matters. See

 ECF No. [2].

        On February 5, 2019, Plaintiff filed a civil rights complaint, pursuant to 42 U.S.C. § 1983

 (“Complaint”).      ECF No. [1].    On April 17, 2019, Judge Reid issued the Report and

 Recommendation (“Report”) recommending that the Complaint be dismissed for failure to

 sufficiently state a constitutional claim upon which relief can be granted. ECF No. [21], at 10-11.

 Judge Reid has also recommended that Plaintiff be permitted to amend the Complaint to cure its

 deficiencies, should he choose to do so. Id. at 11. The Report advised that any objections to the

 Report’s findings were due within fourteen days of receipt of the Report. Id. Accordingly,

 objections to the Report were due no later than May 1, 2019.

        On April 30, 2019, in response to the Report, the Plaintiff filed another Statement of Claim,

 ECF No. [23] (“Statement of Claim”). In the Statement of Claim, which the Court interprets as
Case 0:19-cv-60326-BB Document 24 Entered on FLSD Docket 05/06/2019 Page 2 of 3
                                                               Case No. 19-cv-60326-BLOOM/Reid
 Plaintiff’s attempt to amend his initial Complaint, Plaintiff has alleged substantially the same facts

 as the original complaint. See generally, ECF No. [23].

         The Court has, nonetheless, conducted a de novo review of Judge Reid’s Report, the

 Statement of Claim, the record and applicable law, and is otherwise fully advised. See Williams

 v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)). Upon review of

 the record and the Report, the Court finds Judge Reid’s Report to be well reasoned and correct as

 it relates to the recommendation that this action be dismissed. However, in light of the Statement

 of Claim filed on April 30, 2019, which fails to cure the original deficiencies of the Complaint, the

 Court disagrees that any further leave to amend is warranted in this case. As a result, the Court

 finds Judge Reid’s Report to be correct in its analysis of the factors set forth in Graham v. M.S.

 Connor, et. al, 490 U.S. 386 (1989) and the determination that the Complaint should be dismissed

 without prejudice. Accordingly, it is ORDERED AND ADJUDGED as follows:

            1. Judge Reid’s Report and Recommendation, ECF No. [21], is ADOPTED IN

                PART.

            2. The above-styled case is DISMISSED WITHOUT PREJUDICE.

            3. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

                all pending motions are DENIED as moot, and all deadlines are TERMINATED.

            4. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Miami, Florida this 6th day of May, 2019.




                                                       ________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE




                                                   2
Case 0:19-cv-60326-BB Document 24 Entered on FLSD Docket 05/06/2019 Page 3 of 3
                                               Case No. 19-cv-60326-BLOOM/Reid


 Copies to:

 The Honorable Lisette M. Reid

 Counsel of Record

 Roderick D. Lockhart
 571804510
 Broward County Jail - NBB
 North Broward Bureau
 Inmate Mail/Parcels
 Post Office Box 407037
 Ft. Lauderdale, FL 33340
 PRO SE




                                       3
